DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments to the claims filed on November 9, 2020 have been received and entered. Claims 1-4, 6, 12, 19, 20, 22-23 and 24 have been amended, while claims 25-28 and 29 are newly added. Claims 1-29 are under consideration. 

Priority
This application is a 371 of PCT/NL2016/050502 filed on 07/08/2016, which claims priority from foreign application no 2015130 filed in Netherlands on 07/09/2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Maintained -Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 remain rejected and claims 26-29 are newly rejected under 35 U.S.C. 103 as being unpatentable over Trietsch et al., (Lab Chip, 2013, 13, 3548-3554, IDS) and Puddicombe et al (USPGPUB 20060269909, dated 05/24/2005).
Claim interoperation: The function of determining from signal ratio of fluorescence in microfluidic channel as set forth in claim1 or determining from signal obtained as required by claim 2 is interpreted as mental steps or to be performed by machine (CPU). Further base claim as such do not require formation of an epithelial barrier and therefore does not require probe measuring any epithelial barrier function. Claims reciting limitations following recitation of term preferably is not required by the claims and therefore preferable limitation is not given any patentable weight.
With respect to claims 1-2, 13-15, 20, 26, Trietsch et al teach an in vitro method for determining the regulatory effect o8, f rifampicin on epithelial cell barrier function(see Abstract, page 3549, col. Para. 3-col. 2, para. 1-2), said method comprising co-culturing HepG2 cells in a microfluidic channel containing ECM (gel), wherein the fluidic channel is located in a 384-well format of a 3D cell culture plate with 40 three-way culture chambers fabricated in a bottom plate; using calcein AM as a probe, the signal provided by the probe in the microfluidic channel was measured at different time points. The ability of epithelial cells to form cell layers with apical 
Regarding 3, Trietsch et al teach that the method is performed for more than one concentration (see figure 3b). 
With respect to claims 9, 19,28,  Trietsch et al disclose two successive time point for signal provided by probe in the microfluidic channel is 24h (see figure 2).
With respect to claims 12 and 27, Trietsch et al teach employing  a two- and three-lane r in which lanes are separated by phaseguides that  are geometric features that act as pressure barriers due to meniscus pinning (see page 3548, col. 2, para 2,3549, col. 2, last para, fig. 2, 3551, col. 2, para. 2)
With respect to claims 16-18, Trietsch et al determining of signal in plate is equipped with a thin 175 mm bottom glass plate to ensure compatibility with imaging techniques such as phase contrast, fluorescence, confocal, and multi-photon microscopy as well as with high content screening (HCS) automated readers (see page 3550, col. 1, para. 2). 
Regarding claims 22-23, 29, Trietsch et al teach different channels lanes separated by phaseguides, a features that act as pressure barriers due to meniscus pinning. One or more lanes are filled with gel-embedded cells, while remaining lanes are employed for a perfusion flow, a compound or staining reagents. It is further disclosed that the perfusion by leveling of reservoirs supplies nutrients, oxygen and removes waste metabolites (see page 3548, col. 2, and para. 2). It is noted that compartmentalization techniques include usage of membranes, valves, tightly placed pillars (see page 3548, col. 2, and para.1).
Trietsch et al differ from claimed invention by not explicitly disclosing (i) culturing epithelial cells on gel to form layer with epithelial barrier function (see 4-6, 8 and (ii) using  fluorescent probe  intended for studying an epithelial barrier function assay.
Puddicombe cure the deficiency by disclosing it was routine to culture epithelial cells on collagen coated surface (see para. 27) allowing cells to produce epithelial barrier. It is further disclosed that culturing of epithelial cells will generally be continued to achieve maximal barrier function, however the determination of the effect of a test agent on barrier function may be made at earlier time points after barrier function becomes detectable (see para. 30). Puddicombe explicitly discloses using suitable probes known for determination of epithelial permeability that includes FITC-dextran to determine epithelial barrier function for the purpose of screening assay (see para. 32).
Accordingly, in view of the teachings of Trietsch et al and Puddicombe, it would have been obvious for one of ordinary skill in the art, at the time the claimed invention was made, to combine the method of determining the effect of test agent as disclosed by Trietsch with a known method of culturing epithelial cells on gel to form monolayer with epithelial barrier function  as disclosed in Puddicombe by first injecting the gel followed by injecting cell to plate on the microfluidic platform as disclosed in Trietsch to achieve predictable results in determining the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One who would have practiced the invention would have had reasonable expectation of success because prior art reported culturing epithelial cells with ECM in a microfluidic channel containing ECM (hydrogel),  while Puddicombe successfully reported culturing epithelial cells on collagen coated surface  (see para. 27) allowing cells to produce epithelial barrier and detecting the effect of test agent using fluorescent tracer. Thus, it would have only required routine experimentation for one of ordinary skill in the art to modify the method of determining the effect of test agent using a microfluidic platform as disclosed by Trietsch by combining with culturing epithelial cells on gel to form monolayer with epithelial barrier function as disclosed in Puddicombe, with reasonable expectation of success. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bischel et al (Biomaterial, 2013, 34, 1471e1477), Trietsch et al., (Lab Chip, 2013, 13, 3548-3554, IDS), Puddicombe et al (USPGPUB 20060269909, dated 05/24/2005) as evidenced by Hall et al (PNAS, 1982, 4672-4776).
Instant rejection is applied to the extent claims read on a monolayer of epithelial cells forming cell junctions resulting in tubular like structure as required by claim 25. 
With respect to claims 1, Bischel et al teach a method of  assessing barrier function, the method comprising the steps of a) providing a microfluidic system comprising multiple hollow microfluidic channels, wherein the channel is filled with a ECM hydrogel in center channel (see page 1475, col. 2, para. 1),  b) introducing and seeding endothelial  cells in to the microfluidic channels to contact the ECM hydrogel to form a monolayer and forming cell junctions (see  c; 
Bischel et al differ from claimed invention by not disclosing assessing barrier function of a continuous monolayer of epithelial cells plated on hydrogel that forms tubular structure with an apical and basolateral side of the channel. 
Puddicombe cure the deficiency by providing motivation to use epithelial cells that forms a pseudostratified structure comprising a layer of columnar cells with underlying basal cells that act as a physical barrier to separate the external environment and the internal milieu of the lung. It is disclosed that evidence of a disrupted epithelium in asthma has been observed in status asthmaticus (see para. 4). Puddicombe teaches that importance of maintenance of the integrity of the epithelium component of airways defense to prevent epithelial damage in the face of numerous environmental insults (see para. 5). Puddicombe emphasized the need for a method of screening a test agent for ability to improve barrier function of epithelium formed from cultured asthmatic bronchial epithelial cells (see para. 8). Puddicombe discloses it was routine to culture epithelial cells on collagen coated surface (see para. 27) allowing cells to produce epithelial barrier. It is further disclosed that culturing of epithelial cells will generally be continued to achieve maximal barrier function, however the determination of the effect of a test agent on barrier function may be made at earlier time points after barrier function becomes detectable (see para. 30). Puddicombe discloses first determination of epithelial barrier function will be after continuous monolayer of cells (see para. 13, 33). It is known that continuous monolayer of epithelial cells grown on a collagen gel creates a tubule like structure as evidenced by teaching of Hall (abstract). Puddicombe explicitly discloses using suitable probes known for determination of epithelial permeability that includes FITC-dextran to determine epithelial barrier function for the purpose of screening assay (see para. 32).
Accordingly, in view of the teachings of Bischel, Trietsch, Puddicombe and Hall, it would have been obvious for one of ordinary skill in the art, at the time the claimed invention was made, to combine the method of determining the effect of test agent on barrier integrity with a known method of culturing epithelial cells on gel to form monolayer with epithelial barrier function  as disclosed in Puddicombe by first introducing  the hydrogel followed by introducing epithelial cell to plate on the microfluidic platform as disclosed in Bischel to achieve predictable results in determining the effect of test agent. One of ordinary skill in the art would be motivated to make use such a modification of using epithelial cells because it was recognized that a continuous monolayer of epithelial cells forms a pseudostratified structure comprising a layer of columnar cells to assess barrier integrity and screening of test agent for ability to improve barrier function of epithelium formed from cultured epithelial cells (see Puddicombe ). The devices disclosed by Bische would have allowed rapid screening barrier function formed following culturing of epithelial cells on ECM as disclosed in Puddicombe. The limitation of using different assays performed simultaneously, labeled with different fluorescence in a microfluidic device having multiple channels in the microfluidic platform, and different time points for addition of probes and/or compounds, processing times, structuring of gels, uninterrupted optical pathways, and the like are all routine optimization and adjusted using conventional techniques disclosed in Bischel et al and Trietsch. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One who would have practiced the invention would have had reasonable expectation of success because prior art reported culturing epithelial cells with ECM in a microfluidic channel containing ECM (hydrogel),  while Puddicombe successfully reported culturing epithelial cells on collagen coated surface  (see para. 27) allowing cells to produce epithelial barrier and detecting the effect of test agent using fluorescent tracer. Thus, it would have only required routine experimentation for one of ordinary skill in the art to modify the method of determining the effect of test agent using a 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicant disagree with the rejection arguing Trietsch does not describe that a layer of cells with an apical and a basolateral side is formed on a hydrogel by cells. Consequently, no epithelial barrier function assay can be performed by the method disclosed in Trietsch. Moreover, in Trietsch the cells are allowed to form aggregates and single cells. This is done by mixing the cells in the ECM before loading in the microfluidic device.. The method according to the claims does not comprise such step. In addition, the fluorescent probes used in Trietsch appear not suitable for an epithelial barrier function assay. Specifically, Trietsch uses calcein AM and ethidium homodimer-1 for live/dead cell analysis. Calcein AM is cell-permeant and turns in fluorescent green calcein in the cell. The viability indicator ethidium homodimer-1 is a high-affinity nucleic acid stain that is weakly fluorescent until bound to DNA and emits red fluorescence. Ethidium homodimer-1 cannot enter or cross intact cells. Thus, these probes are not measuring any an epithelial barrier function. In addition, the purpose of the disclosed technology in Trietsch is to provide a 3D-model to study organ toxicity, tumor formation and angiogenesis. The purpose is not to provide a model to study epithelial barrier function. Trietsch concerns compound-induced toxicity, cell-cell interaction-, cell-signaling-, and cell-invasion assays (See Trietsch - P3550 to P3552). One looking for a model to study epithelial barrier function would not consider to look in Trietsch  Trietsch doesn’t give any indication relating to epithelial barrier function assessment in a microfluidic system. The skilled person wouldn’t therefore be prompted to look for prior art describing in-vitro methods for epithelial barrier function assessment. Puddicombe fails to remedy the deficiencies of Trietsch. Indeed, there is no indication from Puddicombe that epithelial barrier function assessment would work in 
In response, it is noted that claim 1 is broad and require culturing the epithelial cells introduced into the microfluidic channel. The thereby clause of forming layer is an implicit results of culturing of cells with hydrogel. Further step (d) does not require providing probe or test compound to a monolayer epithelial cells with tight junction or the tubular structure that is required for measuring any epithelial barrier function. In fact step (d) of claim 1 requires providing the epithelial cell in the microfluidic channel and any probe and the test compound and (e) and determining at various time point the signal provided by the probe. There is no requirement of cellular polarization, tight junction formation and /or formation of tubular structure for the claimed steps to assess any barrier integrity. Applicant should note that culturing epithelial cells to form a layer that does not form tight junction with tubular structure and therefore a 50% confluent layer of cells would allow plurality of different type of probe to diffuse from the apical side to the basolateral side and therefore not assess the barrier integrity as argued by the applicant. It is emphasized that the base claim method need to recite formation of monolayer of epithelial sheets that are held together by formation of  tight junctions that act as the delineation between the apical and basal regions of an epithelial cell in conjunction with polarization between the two regions for assessing barrier function.
In absence of any tight junction and/or tubular formation in the steps of the base claim as such broadly read on introducing epithelial cells to culture on hydrogel (ECM) as disclosed in Puddicombe on the microfluidic platform of Trietsch by first injecting the gel followed by 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., probes are measuring any an epithelial barrier function) are not recited in the rejected claim(s) for the reasons discussed supra. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Puddicombe teaches to culture cells at an air-liquid interface (ALI) and on a porous support selected for ALI culturing, either pre-coated or coated with collagen, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Puddicombe is applied to the extent, art teaches seeding epithelial cells on collagen coated surface (see para. 27) allowing cells to produce epithelial barrier in 2-5 days. 
In response to applicant's arguments against the references of Trietsch individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Trietsch et al. to formulate the grounds for not teaching the invention.  It should be noted that the ultimate goal of plating of epithelial cell as required by claim 25 is to provide formation of continuous monolayer forming gap junction and tubule like structure for assessing epithelial barrier function. It is relevant to point out there is no requirement of formation of continuous monolayer of epithelial cells such that  the monolayer 

Examiner’s note: Should applicant amend the base claim to recite (i) active step of formation of a monolayer of epithelial cells with tight junction, wherein the monolayer of epithelial cells does substantially not allow a detectable probe to diffuse from the apical side to the basolateral side and/or from the apical side to the basolateral side for assessing barrier function; and (ii) specify specific channel for introducing the probe and compound to apical or basolateral side (three channel configuration), instant obviousness rejection may be overcome pending further consideration. 

Withdrawn-Claim Rejections - 35 USC § 112
Claims 1-24 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant’s amendments to the claim 1-4, 6, 12, 19-20, 22-23 and 24 obviates the basis of the rejection. Therefore, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

Claim Rejections - 35 USC § 112-written description 
Claims 1-24 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant’s amendments to the claims obviates the basis of the rejection.  Therefore, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

Conclusion
No claims allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632